MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $250'.00.
Two officers of the Department of Public Safety testified that they arrested appellant on the day charged in the information, that they smelled alcohol on his breath, that he staggered, and that he was intoxicated. Appellant offered a number of character witnesses who testified as to his general reputation as being a peaceable and law-abiding citizen. Appellant testified in his own behalf, admitted that he had drunk several bottles of beer during the day, denied that he was intoxicated, and explained his staggering by testimony of an old injury to his leg.
The jury found against appellant’s contention that he was not intoxicated.
There are no bills of exception in the record.
Finding the evidence sufficient to support the verdict of the jury, the judgment of the trial court is affirmed.